Filed 10/14/22 P. v. Anderson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C094770

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE006377)

           v.

    KYMON DAMION ANDERSON,

                    Defendant and Appellant.




         After a jury found defendant Kymon Damion Anderson guilty of robbery and
burglary, the trial court imposed a sentence of three years for the robbery and stayed the
term for the burglary pursuant to Penal Code section 654.1 On appeal, defendant argues
we must remand for resentencing due to recent amendments to section 654. The People
agree, as do we. Accordingly, we will remand the matter for resentencing.




1   Undesignated statutory references are to the Penal Code.

                                                             1
                                     BACKGROUND
       A June 2021 information alleged defendant committed robbery of an inhabited
dwelling in concert with two others (§§ 211, 213, subd. (a)(1)(A); count one) and
burglary (§ 459; count two) against the same victim on the same day. In July 2021, a jury
found defendant guilty of those charges.
       The trial court imposed a sentence of three years in prison for the robbery (the low
term). As for the burglary, the trial court imposed a term of two years, but stayed that
term pursuant to section 654.
       Defendant timely appealed.
                                      DISCUSSION
       Effective January 1, 2022, “Assembly Bill [No.] 518 amended . . . section 654,
subdivision (a) to provide, in pertinent part: ‘An act or omission that is punishable in
different ways by different provisions of law may be punished under either of such
provisions, but in no case shall the act or omission be punished under more than one
provision.’ (Italics added.) Previously, where . . . section 654 applied, the sentencing
court was required to impose the sentence that ‘provides for the longest potential term of
imprisonment’ and stay execution of the other term. [Citation.] As amended by
Assembly Bill [No.] 518, . . . section 654 now provides the trial court with discretion to
impose and execute the sentence of either term, which could result in the trial court
imposing and executing the shorter sentence rather than the longer sentence.” (People v.
Mani (2022) 74 Cal.App.5th 343, 379.)
       The People concede that under In re Estrada (1965) 63 Cal.2d 740, Assembly Bill
No. 518 (2021-2022 Reg. Sess.) applies to defendant’s case because it is not yet final.
We agree. (People v. Mani, supra, 74 Cal.App.5th at p. 379.)
       Here, we conclude the matter must be remanded to allow the trial court to consider
whether to exercise its newly granted discretion to stay defendant’s sentence on the
robbery (count one) or the burglary (count two).

                                             2
       We note the abstract of judgment does not reflect the stay of the burglary sentence.
If applicable on remand, the clerk of the trial court shall correct that clerical error.
                                       DISPOSITION
       The matter is remanded to the trial court for it to consider whether to exercise its
discretion under Assembly Bill No. 518. The trial court shall forward a certified copy of
an amended or corrected abstract of judgment to the Department of Corrections and
Rehabilitation. In all other respects, the judgment is affirmed.



                                                     /s/
                                                    HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
BOULWARE EURIE, J.




                                               3